DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 06/23/2022. Claims 1, 52, and 158 were amended. No claims were newly added. Claims 1-18, 52-53, 57, 59-62, 65, 67, 72, 153-154, and 158-161 are pending and are considered below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4). 
Specifically, Fig. 1A and 1B uses reference character 20 to designate a surface disclosed to be a “stabilizing surface 20” (specification pg. 11). Yet in Fig. 1C and 1D, the same surface appears to be designated with reference character 25 (disclosed to be a “platform 25” [specification, pg. 11]). No reference character 25 appears in Figs. 1A or 1B. Further, in Figs. 1C and 1D, reference character 20 appears alongside character 25, but it is not clear what different structures these two characters point to.
Figs. 5C-5D are similarly objected to because reference characters 520 and 525 appear to point to the same structure and cannot be reasonably distinguished (if character 520 is intended to point to a structure on the underside of the housing, this is not readily apparent since the arrow of character 520 points to a peripheral edge of (what appears to be) a platform (525). 
Figs 1A-1D are also objected to because it is not clear that Figs. 1C and 1D illustrate the same embodiment as Figs. 1A and 1B, as disclosed in the specification (pgs. 9-11). 
Specifically, Figs. 1A and 1B appear to show a housing 10 with a surface that contacts the target surface of the skin, and a platform that extends around a periphery of said surface; the platform also contacts the target surface of the skin around the periphery of the housing 10.
Yet, Figs. 1C and 1D do not clearly show the housing 10 having a surface that contacts the target surface of the skin, since Figs. 1C and 1D appear to illustrate a housing 10 that sits on top of the platform. A person of ordinary skill in the art would not reasonably expect that the platform shown in Figs. 1C or 1D would have an aperture through which the housing 10 extends so that a surface of the housing 10 can contact the target surface of the skin.
Further, the following claimed subject matter is not shown in the drawings:
 “…wherein at least a portion of the stabilizing surface comprises an attachment component configured to removably affix at least the portion of the stabilizing surface to the target surface.” (claim 53). Figs. 8A-8B shows an “attachment component” 98. However, this embodiment does not show the required element of claim 1 (upon which claim 53 depends): “wherein the platform is configured to abut the target surface”. Specifically, Fig. 8A-8B show the platform elevated slightly from the target surface, not abutting the target surface. The platform is elevated from the target surface due to the attachment component (98).
Further, claims 153 and 154 recite a guiding track as part of the positioning apparatus of claim 1, but the guiding track is shown in a different embodiment (specifically, Figs. 14A-14F) than the embodiment that claim 1 corresponds to (e.g., Figs. 8A-8B). 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because the “guiding track” is inconsistently referred to as element 142 or 143 on pg. 19 of the specification. 
Appropriate correction is required to remedy this error.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 158 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 158, the new matter is that “the injection device is placed on top of the guiding track”. Neither the drawings nor the written description have support for this limitation. Figs. 14D-14F show an injection device placed into a guiding track, not placed “on top” of a guiding track.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 52 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Cheminant (WO 95/07722, hereinafter “Le Cheminant”).
Regarding claim 52, Le Cheminant discloses a method for providing control of an injection device 15 (see Fig. 2, but also shown in Fig. 3) at a target point of a target surface along a first angle relative to the target surface having a representative plane (see pg. 4, lines 19-21), said method comprising: 
positioning a positioning apparatus 10 (Fig. 3) comprising a housing 11 (see Fig. 2, but also shown in Fig. 3) having a guide (such as a stop 29 which guides the injection device 15 into the positioning apparatus) and a channel 13 (see Fig. 2, but also shown in Fig. 3) comprising a proximal end (i.e., at the location of the stop 29) and a distal end terminating in a distal opening (see Fig. 3 showing the needle 20 terminating at the distal opening in the channel), 
wherein a diameter of the channel decreases at at least one point along the channel between the proximal end and the distal end (i.e., the channel has an enlarged diameter within section 30, and then decreases at and distally beyond the stop 28, such that the channel diameter distally beyond stop 28 is less than the channel diameter within section 30; additionally, annotated Fig. 2, below, illustreates a first diameter “D1” of the channel, and a second diameter “D2”, where “D2” is decreased relative to “D1”);
the positioning apparatus configured to receive the injection device 15 comprising a barrel 16, a needle 20, and a plunger 18 slidable relative to the barrel, wherein the guide forms a first angle between a longitudinal axis of the guide and the representative plane of the target surface so as to guide an injection device to the target surface at the first angle and wherein said housing comprises a stabilizing surface to stabilize an injection at the target surface according to said first angle (see pg. 4, lines 18-27 disclosing the positioning apparatus 10 suitable for injecting substances into the skin and the angle of the needle 20 defining an angle of less than about 45 degrees relative to the stabilizing surface 12) such that the stabilizing surface of the housing abuts the target surface and the stabilizing surface is in the same plane as the distal opening of the channel (as shown in Fig. 2, the distal opening of the channel corresponds to the opening in the stabilizing surface 12 through which the needle 20 is introduced), and a distal portion of the guide is in alignment with the target point of the target surface (i.e., the distal portion of the opening to the channel 13 aligns with the longitudinal axis of the channel 13 which is also aligned with the distal opening through which the needle 20 is inserted to pierce the skin), 
the housing further comprises one or more protrusions 28 extending into the channel and configured to abut a distal end portion of the injection device to control a depth of the injection device relative to the target surface (see pg. 7, lines 18-20 disclosing that the stop 28 determines the extended position of the injection device 15; it is noted that the limitation “configured to abut a distal end portion of the injection device to control a depth of the injection device relative to the target surface” recites an intended use of the claimed positioning apparatus and does not limit the claim to a structure that includes the injection device; in this case, while Le Cheminant discloses a stop 28 abutting a ridge 27 located on the outer surface of the injection device, the positioning apparatus is capable, in its unmodified construction, of abutting a distal end portion of the injection device if the ridge 27 were located at the distal end portion of the injection device);
placing the injection device 15 into the housing in alignment with the guide at the first angle (see Fig. 3); and 
gliding the injection device 15 to the target point at the first angle until the injection device abuts the one or more protrusions 28 (see pg. 7, lines 18-20 disclosing that the stop 28 determines the extended position of the injection device 15, such that the injection device 15 is introduced through the channel 13 at the first angle until the device 15 abuts the protrusion 28)
inserting the needle into the target surface, and 
preventing further distal movement of the injection device relative to the positioning apparatus (see pg. 7, lines 18-20 disclosing , lines 17-23 disclosing that the stop 28 determines the extended position of the injection device 15, such that the injection device 15 cannot be moved further distally beyond the stop 28).


    PNG
    media_image1.png
    500
    767
    media_image1.png
    Greyscale

Le Cheminant (WO 95/07722), Annotated Fig. 2 showing channel diameter “D1” decreased relative to channel diameter “D2”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6-11, 15, 16, 18 and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cheminant (WO 95/07722) in view of Gupta et al (U.S. Pub. 2006/0229641 A1, hereinafter “Gupta”).
Regarding claim 1, Le Cheminant discloses a positioning apparatus 10 (Fig. 2) for guiding an injection device 15 (Fig. 2) relative to a target surface having a representative plane, the apparatus comprising: 
a housing 11 (Fig. 2) defining a channel 13 (Fig. 2) that is fixed relative to the housing, configured to receive the injection device 15, wherein the channel 12 comprises a proximal end (where the injection device extends 15 out of the device to be manipulated by the user) and a distal end (at the end where needle 20 is located), said distal end terminating in a distal opening (i.e., the opening where needle 12 exits the housing 11),
wherein a diameter of the channel decreases at least one point along the channel between the proximal end and the distal end (i.e., the channel has an enlarged diameter within section 30, and then decreases at and distally beyond the stop 28, such that the channel diameter distally beyond stop 28 is less than the channel diameter within section 30; additionally, annotated Fig. 2, below, illustrates a first diameter “D1” of the channel, and a second diameter “D2”, where “D2” is decreased relative to “D1”);
wherein said housing comprises a stabilizing surface 12 (Fig. 2) extending from the distal opening (Fig. 2 illustrates the stabilizing surface 12 extending along the target surface to support the injection device 15; Fig. 1 also illustrates that the stabilizing surface 12 extends laterally to the injection device 15), configured to abut the target surface to stabilize an injection at a first angle (see pg. 4, lines 18-27 disclosing the positioning apparatus 10 suitable for injecting substances into the skin and the angle of the needle 20 defining an angle of less than about 45 degrees relative to the stabilizing surface 12) at least a portion of said stabilizing surface disposed in the same plane as the distal opening of the channel (as shown in Fig. 2, the distal opening of the channel corresponds to the opening in the stabilizing surface 12 through which the needle 20 is introduced),
wherein the injection device is a syringe comprising a barrel 16 (Fig. 2) that contains a medicament, a needle 20 (Fig. 2) associated with the barrel and a plunger 18 (Fig. 2), 
wherein said first angle is less than 90 degrees (see pg. 4, lines 18-27 disclosing the angle being less than 45 degrees, or 10-30 degrees); and
the housing further comprises one or more protrusions 28 extending into the channel and configured to abut a distal end portion of the barrel to retain the injection device in the housing when the injection device is received within the channel, and to control a depth of the injection device relative to the target surface (see pg. 7, lines 18-20 disclosing that the stop 28 determines the extended position of the injection device 15; it is noted that the limitation “configured to abut a distal end portion of the injection device when the injection device is received within the channel, and to control a depth of the injection device relative to the target surface” recites an intended use of the claimed positioning apparatus and does not limit the claim to a structure that includes the injection device; in this case, while Le Cheminant discloses a stop 28 abutting a ridge 27 located on the outer surface of the injection device, the positioning apparatus is capable, in its unmodified construction, of abutting a distal end portion of the injection device if the ridge 27 were located at the distal end portion of the injection device). Le Cheminant discloses that the when the protrusions abut the injection device, the needle is inserted into the target surface, wherein the protrusions prevent further distal movement of the injection device barrel relative to the housing (see pg. 7, lines 18-20 disclosing , lines 17-23 disclosing that the stop 28 determines the extended position of the injection device 15, such that the injection device 15 cannot be moved further distally beyond the stop 28).
Additionally, Le Cheminant discloses that the housing 11 comprises one or more protrusions 22 (Fig. 2) extending into the channel, said one or more protrusions are configured to abut a distal end portion of a barrel of the syringe 15 to retain it within the housing 11 when it is received within the channel 13 (see pg. 6, lines 17-23) and to control the depth of the syringe 15 relative to the target surface (see pg. 6, lines 20-23), wherein when the protrusions abut the syringe 15 (see pg. 6, lines 19-20), the needle 20 of the syringe 15 is inserted into the target surface, wherein said protrusion prevents further distal movement of the injection device barrel relative to the housing (see pg. 6, lines 20-23).


    PNG
    media_image1.png
    500
    767
    media_image1.png
    Greyscale

Le Cheminant (WO 95/07722), Annotated Fig. 2 showing channel diameter “D1” decreased relative to channel diameter “D2”

It is noted that Le Cheminant does not appear to disclose a platform extending from the stabilizing surface, the platform comprising a longitudinal axis transverse to the longitudinal axis of the channel, wherein the platform is configured to abut the target surface and maintain the injection device at the first angle during use, wherein the first angle is formed between the longitudinal axis of the channel and the platform so as to guide the injection device through the channel to the target surface at the first angle; and
Gupta discloses a positioning apparatus 10 (Fig. 1A) for guiding an injection device 90 (Fig. 7) relative to a target surface, the positioning apparatus having a stabilizing surface (the underside of base 20; see Fig. 1A) and a platform (any one of 24a, 24b, 24c and 24d or the combination thereof as a single entity; see Figs. 1A and Fig. 2), wherein the platform is configured to abut the target surface and maintain the injection device in place during use (see para [0033] disclosing that the tabs 24a, 24b, 24c are used to the base to a tissue surface). Thus, Gupta discloses that the base 20 has a stabilizing surface (the underside of the base 20) that is configured to abut the target surface, and a platform extending from the stabilizing surface that also abuts the target surface. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Le Cheminant to incorporate a platform extending from the stabilizing surface 12 of Le Cheminant, as taught in Gupta, for the purpose of securing the positioning apparatus to the surface of a desired body site, in particular when it is desired to secure the apparatus to the skin for a prolonged period of time (see Gupta at para [0033]). A skilled artisan would recognize that if Le Cheminant were modified to incorporate a platform extending from its stabilizing surface 12 (i.e., in a substantially same manner to how the platform of Gupta extends from its stabilizing surface 20), that doing so would yield a device with a platform having a longitudinal axis transverse to the longitudinal axis of the channel 13, and the first angle defined by the channel would be formed between the longitudinal axis of the channel 13 and the platform (given that the platform would simply be attached to the stabilizing surface 12 of Le Cheminant) so as to guide the injection device 10 through the channel 13 to the target surface at the first angle.
Regarding claim 3, Le Cheminant does not appear to disclose that the first angle comprises about a 45 degree angle; instead, Le Cheminant discloses that the first angle is “less than about 45 degrees”). 
However, to adjust the angle to be about 45 degrees would have been within the level of ordinary skill in the art, based at least on the teaching in Le Cheminant that the angle of the needle with respect to the base surface “will be determined by the type of injection to be made by the device” (see pg. 4, lines 18-21). Thus, a skilled artisan would have found it obvious at the time of the invention to adjust the first angle to be about 45 degrees instead of “less than about 45 degrees” when the type of injection necessitates this angle, with a reasonable expectation of success. Further, the Applicant does not appear to place any criticality or suggest a problem to be solved by the specific recitation of an angle of 45 degrees.
Regarding claims 4 and 6, Le Cheminant discloses that the first angle comprises an angle between 10-15 degrees (see pg. 4, lines 24-25 disclosing that the angle is 10-30 degrees) and that the first angle comprises an angle between 30 degrees and 90 degrees (see pg. 4, lines 23-24 disclosing an angle less than about 45 degrees, which includes angles between 30 degrees and 45 degrees).
Regarding claim 7, Le Cheminant would expectedly perform in a manner such that stabilizing surface 12 reduces pivoting of the longitudinal axis of the channel relative to the target surface (i.e., Le Cheminant discloses the stabilizing surface 12 to be substantially flat or able to conform to the curvature of the site of injection, which would expectedly result in the stabilizing surface reducing pivoting of the channel relative to the target surface in use; see pg. 5, lines 4-6).
Regarding claims 8 and 9, it is noted that Le Cheminant illustrates that that channel has a proximal end and a distal end as described above with respect to claim 1, and the stabilizing surface 12 contacts the target surface at at least two points in at least two non-parallel linear axes (i.e., annotated Fig. 1 shows points “A” and “B” where the stabilizing surface contacts the target surface, the proximal end of the channel being located a distance “D” from the center point of the distal opening of the channel and in at least two non-parallel axes “M” and “N”).

    PNG
    media_image2.png
    453
    707
    media_image2.png
    Greyscale

Le Cheminant (WO 95/07722), Fig. 1, annotated to show points “A” and “B” where the stabilizing surface contacts the target surface, the proximal end of the channel being located a distance “D” from the center point of the distal opening of the channel and in at least two non-parallel axes “M” and “N”.

However, Le Cheminant does not disclose that this specific distance “D” is at least 1-5 cm. This distance “D” appears to correspond roughly to the length of the stabilizing surface from one end to the center of the distal opening wherefrom needle 22 extends. Further, as per claim 9, Le Cheminant does not disclose that an angle formed by the linear axes is a stabilization angle of about 20 degrees.
However, to modify the distance “D” to be 1-5 cm, and the stabilization angle to be about 20 degrees represents a mere change in the relative dimension (length and/or width) of the stabilizing surface 12. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
In this case, the claimed device would not perform differently than the device of Le Cheminant, and a skilled artisan would have found it obvious to modify the distance “D” as well as the stabilization angle between the linear axes “M” and “N” illustrated in annotated Fig. 2 of Le Cheminant depending on the length of the injection device (or syringe) or the desired angle of entry to be used for the desired procedure.
Regarding claim 10, annotated Fig. 2 of Le Cheminant shows the location of a third point “C” such that the stabilizing surface 12 contacts the target surface at three non-linear points “A”, “B” and “C”. 
However, Le Cheminant does not disclose that the three points are at least 1-5 cm from a center point of the distal opening of the channel 13. 
However, to modify this distance to be 1-5 cm would have been obvious to one of ordinary skill in the art at the time of the invention. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 117 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 11, Le Cheminant discloses that the first angle comprises an angle between about 40 degrees and about 50 degrees (see pg. 4, lines 23-24 disclosing an angle less than about 45 degrees, which encompasses angles within the claimed range of between about 40 to about 50 degrees). 
Regarding claim 15, Le Cheminant discloses that the distal opening is formed in the stabilizing surface 12 of the housing 11 adjacent to the target surface (i.e., as shown in Fig. 2, the stabilizing surface 12 is formed with the opening through which the needle 20 extends in use), wherein when the injection device 15 is received within the channel 13, a portion of a distal end of the injection device aligns with the distal opening in the housing (see Fig. 2 illustrating that the distal end of the injection device aligned with the opening), such that the injection device 15 comprising the needle 20 at its distal end can exit the housing wherein the needle traverses the housing through the distal opening (see pg. 3, lines 1-5).
Regarding claim 16, Le Cheminant discloses that the needle 20 is configured to traverse the housing 11 through the distal opening to a target point at the target surface (see pg. 3, lines 1-5; specifically, the needle 20 exits the housing 11 through the distal opening along the direction of arrow “A” depicted in Fig. 2). 
Regarding claim 18, the combination of Le Cheminant and Gupta discloses the platform comprising a first portion (such as 24a in Gupta) and a second portion (such as 24C in Gupta), said first and second portions are disposed on either side of the housing (such portions are disposed on either side of the positioning apparatus such that they would also expectedly be disposed on either side of the housing of Le Cheminant in the combination), and said platform comprises a material such that a user can grip the first and second portions of the platform to receive at least a portion of the target surface between the first and second portions of the platform to displace the portion of the target surface to receive the injection device (i.e., the platform portions 24a-d are grippable by a user and would be able to manipulate the positioning apparatus in any way desired).
However, Gupta does not appear to disclose that the platform comprises a flexible material. However, Gupta discloses that the device 10, which also includes the platform 24a-24d, may be made from a polymer (para [0050]). Further, Gupta discloses that the device can be made from a plastic material (see para [0054]) as distinguished from a metallic material. 
Thus, a skilled artisan would have found it obvious at the time of the invention to modify the platform of Gupta to be made of a flexible material with a reasonable expectation of success, based on the knowledge available to a skilled artisan that numerous flexible polymers are known in the art and could be used as the material of the device with predictable results. 
Regarding claim 161, Le Cheminant does not appear to disclose an attachment component that can be adhered onto the target surface of a user during use of the positioning apparatus.
However, Gupta discloses that in addition to the platform 24a-24d, an additional attachment component may be provided, such as tape, straps or other elements (see para [0033]) which adhere to the target surface to hold the positioning apparatus in place. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Le Cheminant to incorporate an attachment component, such as tape, straps or other elements, as taught in Gupta, in order to secure the positioning apparatus and platform to the skin for a prolonged period as may be necessitated by the desired procedure (see Gupta at para [0033]).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Le Cheminant (WO 95/07722) in view of Gupta et al (U.S. Pub. 2006/0229641 A), further in view of Brown et al (U.S. Pub. 2012/0016312 A1, hereinafter “Brown”).
Regarding claim 53, it is noted that the Le Cheminant does not appear to disclose that at least a portion of the stabilizing surface comprises an attachment component configured to removably affix at least the portion of the stabilizing surface to the target surface.
Brown discloses a positioning apparatus 110 (Fig. 6A) for guiding an injection device (such as a cannula 102) relative to a target surface, specifically, at an angle less than 90 degrees relative to the target surface, and further comprising an attachment component, such as a strap 164 which is associated with a stabilizing surface of the positioning apparatus (as by being able to pass under the positioning apparatus; see para [0041]) and is configured to removably affix the stabilizing surface to the target surface (i.e., the strap 164 affixes the positioning apparatus 110 to the target surface which implicitly includes the stabilizing surface; see Figs. 14A-14B).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Le Cheminant in view of Gupta to incorporate an attachment component, as taught in Brown, in order to wrap around the appendage of the patient to better affix the positioning apparatus to the patient (see Brown at para [0041]).

Claims 57, 59-62, 68, 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cheminant (WO 95/07722) in view of Gupta et al (U.S. Pub. 2006/0229641 A), further in view of Schoepp (U.S. Pub. 2013/0066232 A1, hereinafter “Schoepp”).
Regarding claims 57, 59-62, 68, 69 and 72, it is noted that Le Cheminant in view of Gupta does not appear to disclose the claimed sensor and the intended use of the positioning apparatus and/or the injection device being associated with an information sending, detecting and/or receiving component configured to receive information or send information about the injection device and/or the housing related to a condition of the injection device and/or the housing.
Schoepp discloses a positioning apparatus for positioning an instrument in the body, comprising a sensor on the positioning apparatus that enables the positioning apparatus to be associated with an information sending, detecting and/or receiving component receive information or send information about the injection device and/or the housing, such as the angle of use, and to output a visual signal to a display about an angle indication, related to a condition of the injection device and/or the housing, which can occur wirelessly. See paras [0032], [0035], [0036], [0041 ]-[0044], [0051].
Further, Schoepp discloses that the positioning apparatus and/or the injection device is configured to download or receive information from another device such as instructions for use processed by a microprocessor (para [0046)]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Le Cheminant in view of Gupta according to the teaching in Schoepp, in order to automatically provide specific information to a user about the positioning of the instrument and to control the instrument automatically.

Claims 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cheminant (WO 95/07722) in view of Gupta et al (U.S. Pub. 2006/0229641 A), further in view of Jenkins et al (U.S. Pub. 2009/0171184 Al, hereinafter "Jenkins”).
Regarding claims 65 and 67, it is noted that Le Cheminant in view of Gupta does not appear to disclose a unique identification component, said unique identification component comprising information about a medicament, configured to be read by a unique identification reader associated with the injection device, or a unique identification reader configured to read information on a unique identification component associated with the injection device, or the positioning apparatus comprising pre- programmed information about an injection device and/or a medicament.
Jenkins discloses a positioning apparatus for a medical instrument, comprising a unique identification component such as a label or tag (para [0073]) which comprises information about a medicament, configured to be read by a unique identification reader associated with the injection device. The information to be read is interpreted to be preprogrammed information about the medicament.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Le Cheminant in view of Gupta according to the teaching in Jenkins, in order to ensure that the correct medication was delivered to the patient.

Claims 153, 154 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Le Cheminant (WO 95/07722) in view of Gupta et al (U.S. Pub. 2006/0229641 A), further in view of Inkpen et al (U.S. Pub. 2001/0044606 A1, hereinafter “Inkpen”).
Regarding claims 153 and 154, it is noted that Le Cheminant in view of Gupta does not appear to disclose the claimed guiding track associated with the housing.
Inkpen discloses a positioning apparatus having a guiding track (the space defined by inner sleeve 3 into which a device 6 is inserted and placed atop; see Figs, 1a-1b and 4a-4b), the track configured to receive a portion of an injection device 6 (as shown in the figures), the track guiding the injection device along the longitudinal axis of the channel (i.e., the track is aligned with the longitudinal axis of the channel in Figs, 1a-1b and 4a- 4b), wherein the guiding track is movable within the channel relative to the housing, such that when the device is received within the guiding track, the track is movable in a first direction toward the target surface and in a second direction away from the target surface (i.e., as shown in Figs. 1b and 4b, the device 6 is inserted into the guiding track, and the guiding track is moved distally in order to insert the needle 12 into the skin or proximally in order to remove the needle 12 from the skin, as illustrated in Figs, 1a-1b and 4a-4b).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Le Cheminant in view of Gupta to incorporate a guide track according to the teaching in Inkpen, in order to advantageously move the syringe toward and away from the target surface.
Regarding claim 158, it is noted that the combination of Le Cheminant and Gupta discloses the claimed device as substantially described above with respect to claim 1. However, claim 158 differs from claim 1 in that the combination of Le Cheminant and Gupta do not appear to disclose the claimed guiding track.
Inkpen discloses a positioning apparatus having a guiding track (the space defined by inner sleeve 3 into which a device 6 is inserted; see Figs, 1a-1b and 4a-4b), the track configured to receive a portion of an injection device 6 which is placed atop the guiding track (as shown in the figures), the track guiding the injection device along the longitudinal axis of the channel (i.e., the track is aligned with the longitudinal axis of the channel in Figs, 1a-1b and 4a-4b), wherein the guiding track is movable within the channel relative to the housing, such that when the device is received within the guiding track, the track is movable in a first direction toward the target surface and in a second direction away from the target surface (i.e., as shown in Figs. 1b and 4b, the device 6 is inserted into the guiding track, and the guiding track is moved distally in order to insert the needle 12 into the skin or proximally in order to remove the needle 12 from the skin, as illustrated in Figs, 1a-1b and 4a-4b).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Le Cheminant in view of Gupta, to incorporate the guiding track according to the teaching in Inkpen, in order to advantageously move the syringe toward and away from the target surface.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered.
The objections to the drawings have been clarified in light of Applicant’s amendments and arguments, and have been withdrawn where appropriate.
Regarding Applicant’s arguments responding to the rejections under 35 U.S.C. 102, Applicant argued that the Le Cheminant reference fails to teach a diameter of the channel decreasing at at least one point along the channel between the proximal end and the distal end (Remarks, pg. 10).
Applicant is directed to the above rejection which describes how Le Cheminant to discloses a diameter of the channel decreasing at at least one point along the channel between the proximal end and the distal end.
Applicant’s arguments responding to the rejections under 35 U.S.C. 103 (Remarks, pgs. 11-15) are not persuasive. 
Applicant argued that the prior art of Le Cheminant in view of Gupta does not teach or suggest the limitations of claim 18 (Remarks, pg. 12). 
Examiner notes that the limitation of claim 18, “said platform comprises a material such that a user can grip the first and second portions of the platform to receive at least a portion of the target surface between the first and second portions of the platform to displace the portion of the target surface to receive the injection device” recites an intended use of the claimed material. The claim is interpreted to cover a material having a characteristic that allows a user to grip the first and second portions of the platform to “receive at least a portion of the target surface between the first and second portions of the platform to displace the portion of the target surface to receive the injection device.” It is noted that neither claim 18, nor any other claim, recites a step or an intended use of “pinching” tissue. 
Gupta discloses the platform comprising a first portion (such as 24a in Gupta) and a second portion (such as 24C in Gupta). The platform necessarily “receives at least a portion of the target surface between the first and second portions of the platform” as required in claim 18, i.e., the target surface is located between the two platform portions 24a and 24C. Further, Gupta discloses that the device 10 can be made of plastic (see para [0054]) which allows a degree of flexibility allowing the device 10 to capture and displace the target surface between the platform. Moreover, even if the device were not made of plastic, a user’s skin would be able to be captured and displaced between the first and second portions by applying sufficient downward force to the platform portions. 
Applicant argued that neither of the references contemplate a need to pinch tissue beneath the injection device (Remarks, pg. 13). However, the claim’s intended use need not be explicitly disclosed in the prior art. Further, it has been held that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.
Applicant argued that “any object with a flap is not designed and cannot accomplish what our device is designed to do” (Remarks, pg. 13). However, the burden is not on the Office to conclude that any object with a flap can accomplish the claimed intended use, but whether the device of Gupta can accomplish the claimed intended use. Having concluded that the functional limitation set forth in claim 18 is an inherent characteristic of the prior art of Gupta, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971). See also MPEP 2114.
Claims 53, 57, 59-62, 65, 67, 68, 69 and 72 were alleged to be patentable based on their respective independent claims (Remarks, pg. 13), but no specific argument was not made with respect to the subject matter of these claims.
Applicant argued that the prior art of Le Cheminant in view of Gupta and Inkpen does not teach or suggest the limitations of claims 153, 154 and 158 (Remarks, pgs. 14-15).
Regarding claim 158, Applicant argued that Inkpen does not disclose a guiding track “wherein the injection device is placed onto the guiding track” (Remarks, pg. 14). 
It is noted that claim 158 recites “wherein the injection device is placed on top of the guiding track”. However, claim 158 does not positively recite the structure of an injection device as part of the claimed invention; instead, claim 158 is directed to “a positioning apparatus for guiding an injection device…relative to a target surface…”. 
Even so, Inkpen shows that the injection device is capable of being placed “on top of” the guiding track during its insertion into the guiding track. Applicant may wish to amend the claim to recite the specific structure of the guiding track having an open space extending along its longitudinal axis into which the injection device can be inserted (Examiner notes that this suggestion does not constitute advice about specific claim language).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783         
09/21/2022